CUNNINGHAM, J.,
dissenting:
I respectfully dissent. The sole issue in this case is the proper definition of “extended base period,” as defined in KRS 341.090(2). The majority relies almost exclusively on use of the word “the” to conclude that the four quarters used to calculate an extended base period are the four quarters immediately preceding the base period. I cannot agree that the interpretation of the statute should rest on that single phrase, particularly when the statute itself, when read in its entirety, evinces a clear and unambiguous intent.
The wording of KRS 341.090 itself reveals the legislature’s intent to accommodate persons in Hamilton’s position who have been injured on the job. Recognizing that injuries often result in insufficient base period wages, the legislature created the “extended base period” as an alternate basis of benefit calculation. The “extended base period” mechanism is, by definition, used to “establish a valid claim or increase the benefit rate of a valid claim.” KRS 341.090(1) (emphasis added). Again, in subsection (2), the legislature reiterated its intent that this extended base period be permitted “to establish a valid claim or increase the benefit rate of a valid claim.” The legislature could not be clearer in its stated intent and goal — that an injured worker’s benefits be calculated based upon his regular earnings prior to the injury.
“All statutes of this state shall be liberally construed with a view to promote their objects and carry out the intent of the legislature....” KRS 446.080(1). “The unemployment statutes are designed to protect workers who, through no fault of their own, find themselves without work.” Vance v. Kentucky Unemployment Ins. Com’n, 814 S.W.2d 284, 286 (Ky.App.1991). See also Kentucky Unemployment Ins. Com’n v. Kroehler Mfg. Co., 352 S.W.2d 212, 214 (Ky.App.1961) (purpose of unemployment act is to “provide benefits” for qualified persons). “The law *455is well established that we review the unemployment insurance act liberally in favor of applicants.” Kentucky Unemployment Ins. Com’n v. Duro Bag Mfg. Co., 250 S.W.3d 351, 353 (Ky.App.2008).
The statute expressly permits Hamilton to substitute the latest quarters during which he earned his regular wages. To force Hamilton to base his award on quarters during which he earned only accumulated sick and vacation pay, constituting far less than his regular wages, is in direct contravention of the plain language of KRS 341.090 and Kentucky’s unemployment scheme.
NOBLE and SCOTT, JJ., join this dissent.